
	
		I
		112th CONGRESS
		1st Session
		H. R. 3114
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide grants for Civic Justice Corps programs for
		  court-involved, previously incarcerated, and otherwise disadvantaged youth and
		  young adults.
	
	
		1.Short titleThis Act may be cited as the
			 Civic Justice Corps Act of
			 2011.
		2.PurposeThe purpose of this Act is to develop,
			 implement, and expand educational and work experience opportunities for
			 court-involved, previously incarcerated, and otherwise disadvantaged youth and
			 young adults through service and conservation corps and other community-based
			 service organizations.
		3.FindingsThe Congress finds as follows:
			(1)On any given day, more than 500,000
			 juvenile court cases in the United States end in incarceration or
			 probation.
			(2)The per diem cost
			 of locking up one young person in a juvenile facility ranges from $24 in
			 Wyoming to $726 in Connecticut, but the American Correctional Association
			 estimates that, on average, it costs States $240.99 per day, or around $88,000
			 a year, for every young person in a juvenile facility.
			(3)States spend
			 nearly $6,000,000,000 a year incarcerating youth.
			(4)Youth who are
			 imprisoned are up to 50 percent more likely to recidivate than their
			 counterparts who remain in their communities.
			(5)Nearly 70 percent
			 of youth in residential facilities have been adjudicated for nonviolent
			 offenses and could be safely managed within their communities.
			(6)The most effective
			 programs at reducing recidivism rates and promoting positive life outcomes for
			 youth are administered within communities, outside of the criminal juvenile
			 justice system.
			(7)In the United
			 States there are more than 150 service and conservation corps, the direct
			 descendants of the Civilian Conservation Corps of the 1930s, that operate in
			 all 50 States, provide educational and economic opportunities to more than
			 30,000 young people each year, and make important contributions in the
			 communities in which they are located.
			(8)The Civic Justice
			 Corps Model, developed by The Corps Network in conjunction with the Gates and
			 Open Society Foundations, utilizes community service projects to deliver life
			 skills, education, workforce readiness, and supportive and transitional
			 services to formerly incarcerated and court-involved youth and young adults
			 between the ages of 16 and 25.
			(9)Data from 14
			 original Civic Justice Corps sites demonstrate 80 percent post-program
			 participant placement rates and 11 percent recidivism rates among program
			 participants (as opposed to the prevailing recidivism rate of 50 to 70
			 percent).
			4.DefinitionsIn this Act:
			(1)Civic Justice
			 Corps ModelThe term Civic Justice Corps Model
			 refers to programs that—
				(A)intentionally
			 recruit and primarily enroll as participants in the program court-involved,
			 previously incarcerated, and otherwise disadvantaged youth and young adults
			 between the ages of 16 and 25;
				(B)provide such
			 participants with educational programming and support designed to lead to a
			 high school diploma or its recognized equivalent;
				(C)provide such
			 participants with assessment, career planning, workforce readiness, and service
			 or work experience designed to lead to unsubsidized employment, enrollment in
			 postsecondary education or an apprenticeship program, the obtainment of an
			 industry-recognized credential, or some other type of career pathway program,
			 including military service;
				(D)demonstrate
			 relationships with local criminal, juvenile justice, and other social service
			 agencies and provide a range of supportive and transitional services to
			 participants;
				(E)engage
			 participants in relevant, necessary, and team-based community service projects
			 designed to instill life and jobs skills and long-term civic engagement;
				(F)demonstrate relationships with local boards
			 (as such term is defined in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801)) and local employers and can provide participants with
			 appropriate post-program placements;
				(G)require participants to be enrolled in the
			 program for not less than 6 months, and provide participants with at least 12
			 months of post-program support and services;
				(H)collect
			 post-program data for at least the 12 months after such participants complete
			 the program; and
				(I)have in place a
			 plan for sustaining the program after the expiration of the grant.
				(2)Local
			 subgranteeThe term local subgrantee refers to a
			 service and conservation corps or other community-based service organization
			 that—
				(A)has been
			 competitively selected by a national intermediary to carry out a Civic Justice
			 Corps program that implements the Civic Justice Corps Model; and
				(B)demonstrates—
					(i)a
			 local need for a Civic Justice Corps program;
					(ii)the
			 ability to recruit and enroll court-involved, previously incarcerated, and
			 otherwise disadvantaged youth and young adults between the ages of 16 and
			 25;
					(iii)the ability to
			 provide the education, workforce
			 development, service and work experience, and supportive and follow-up services
			 described in
			 paragraph (1);
					(iv)relationships
			 with local criminal, juvenile justice, and social service agencies;
					(v)relationships with local boards (as such
			 term is defined in section 101 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801)) and employers and the ability to place participants upon program
			 completion;
					(vi)the
			 ability to collect data and report on the performance measures described in
			 section 6(b); and
					(vii)a
			 plan to sustain the Civic Justice Corps program after the expiration of the
			 subgrant.
					(3)National
			 intermediaryThe term national intermediary means a
			 national nonprofit organization that—
				(A)has experience in
			 developing and administering programs that utilize community service to deliver
			 education and work experience to court-involved, formerly incarcerated, and
			 otherwise disadvantaged youth;
				(B)demonstrates an
			 ability to administer a competitive subgrant process that will result in the
			 selection of no less than nine geographically diverse local subgrantees to
			 carry out Civil Justice Corps programs that implement the Civic Justice Corps
			 Model;
				(C)demonstrates an
			 ability to provide training and technical assistance to subgrantees; and
				(D)has the ability to
			 collect information from the subgrantees on the performance measures described
			 in section 6(b) and report such information to
			 the Attorney General on an annual basis.
				(4)Service and
			 conservation corpsThe term
			 service and conservation corps means any State or local service or
			 conservation corps, including a service or conservation corps carried out under
			 the national service laws.
			5.Civic Justice
			 Corps grants
			(a)In
			 generalThe Attorney General shall award grants to one or more
			 national intermediaries to develop, implement, and collect data from Civic
			 Justice Corps programs administered by no fewer than nine local subgrantees in
			 diverse geographic locations.
			(b)Grant and
			 subgrant periodsEach grant awarded to a national intermediary,
			 and each subgrant awarded to a local subgrantee, under this section shall be
			 for a period of 3 years.
			(c)Use of grant
			 funds
				(1)In
			 generalEach national intermediary receiving a grant under this
			 section shall make at least nine subgrants to local subgrantees to carry out
			 Civil Justice Corps programs that implement the Civil Justice Corps Model
			 described in
			 section 4(1) with the funds provided under
			 such subgrant.
				(2)ReservationEach
			 national intermediary receiving a grant under this section shall
			 reserve—
					(A)not less than 90
			 percent for subgrants to local subgrantees; and
					(B)not more than 10
			 percent for training and technical assistance to, and data collection from,
			 such local subgrantees.
					(d)Use of
			 subgrantsAn entity receiving a subgrant under this section shall
			 use the funds made available through such subgrant to carry out a Civic Justice
			 Corps program that implements the Civic Justice Corps Model. Such program shall
			 include the provision of educational programming and support to participants,
			 which may include—
				(1)basic instruction
			 and remedial education;
				(2)language
			 instruction for individuals with limited English proficiency;
				(3)secondary
			 education services and activities, including drop-out prevention, tutoring, and
			 other activities;
				(4)preparation for
			 and access to postsecondary education opportunities, including counseling and
			 assistance with applying for student financial aid;
				(5)work readiness
			 training, which may include—
					(A)development of
			 basic skills, such as—
						(i)arriving on time
			 to work;
						(ii)being prepared to
			 work;
						(iii)working
			 independently;
						(iv)working with
			 others;
						(v)working safely;
			 and
						(vi)demonstrating a
			 commitment to produce high quality work;
						(B)development of
			 job-specific occupational skills and on-the-job training; and
					(C)assessment of
			 skills, career counseling, and job search assistance; and
					(6)development and
			 monitoring of individual education and career plans.
				6.Reports
			(a)Annual reports
			 to the Attorney GeneralEach
			 national intermediary receiving a grant under this Act shall submit a report
			 annually to the Attorney General at such time, in such manner, and providing
			 such information as the Attorney General may require, including information on
			 the performance measures reported by subgrantees in accordance with
			 subsection (b).
			(b)Subgrantee
			 reports on performance measuresEach entity receiving a subgrant under this
			 section shall annually report to the national intermediary that awarded such
			 subgrant on the following performance measures of participant progress:
				(1)The obtainment of
			 a high school diploma, a recognized equivalent, or some other
			 industry-recognized credential.
				(2)Post-program placement for each participant
			 in one of the following, and total post-program placement rates for each of the
			 following:
					(A)Unsubsidized
			 employment.
					(B)Postsecondary
			 education.
					(C)A registered
			 apprenticeship or further job training.
					(D)A career pathway
			 program, including military service.
					(3)Post-program
			 recidivism rates.
				7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $20,000,000 for each of
			 the fiscal years 2012 through 2018.
		
